No. 04-610

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2005 MT 226N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

NOLAN D. IRONMAKER,

              Defendant and Appellant.



APPEAL FROM:         District Court of the Eighth Judicial District,
                     In and for the County of Cascade, Cause No. ADC 03-585-1C
                     The Honorable Kenneth R. Neill, Judge presiding.



COUNSEL OF RECORD:

              For Appellant:

                     Travis Cushman, Attorney at Law, Great Falls, Montana

              For Respondent:

                     Hon. Mike McGrath, Montana Attorney General, Mark W. Mattioli,
                     Assistant Attorney General, Helena, Montana; Brant S. Light, Cascade
                     County Attorney, Marvin Anderson, Deputy County Attorney, Great Falls,
                     Montana



                                                Submitted on Briefs: August 10, 2005

                                                           Decided: September 13, 2005


Filed:



                     __________________________________________
                                       Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent but shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Nolan Ironmaker appeals the condition of his sentence imposed by the District Court

for the Eighth Judicial District, Cascade County, ordering him to contribute a DNA sample

following his felony conviction for criminal possession of dangerous drugs. We affirm.

                                     BACKGROUND

¶3     In November 2003, Ironmaker was charged with felony possession of dangerous drugs

in violation of § 45-9-102, MCA. Ironmaker agreed to plead guilty to felony possession of

dangerous drugs in this case and to felony burglary and misdemeanor theft in another case.

At his sentencing hearing on the possession charge, Ironmaker’s counsel objected to the

sentencing requirement that Ironmaker submit to DNA testing on the grounds that it is a

violation of Ironmaker’s right to privacy, that it is an unreasonable search and seizure and

that it is not rationally related to the offense to which Ironmaker pled guilty. The court

overruled counsel’s objection and sentenced Ironmaker to a five-year suspended sentence for

the charge of felony possession of dangerous drugs. Included as one of the terms and

conditions of the court’s July 27, 2004 Sentence is the condition that “[d]efendant shall

submit to DNA testing.” Ironmaker appeals this portion of his sentence.

                                             2
                                       DISCUSSION

¶4     We review a District Court’s sentence for legality only. State v. Johnson, 2005 MT
48, ¶ 5, 326 Mont. 161, ¶ 5, 108 P.3d 485, ¶ 5 (citing State v. Eaton, 2004 MT 283, ¶ 11, 323
Mont. 287, ¶ 11, 99 P.3d 661, ¶ 11). In Johnson, we noted that a person convicted of a

felony shall submit to DNA testing pursuant to § 44-6-103, MCA. As in Johnson, Ironmaker

was convicted of a crime which meets the definition of a “felony offense” pursuant to § 44-6-

101(7), MCA. We do not reach the constitutional issues purportedly raised by Ironmaker

for the same reason we declined to reach those in Johnson--i.e., the lack of adequate briefing.

Johnson, ¶ 11.

¶5     Accordingly, we hold that Ironmaker’s sentence is not illegal and we decline to

disturb it. Because we affirm on this basis we decline to address the State’s argument

regarding State v. Lenihan (1979), 184 Mont. 338, 602 P.2d 997.

¶6     Affirmed.


                                                                    /S/ JAMES C. NELSON


We Concur:

/S/ KARLA M. GRAY
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART
/S/ BRIAN MORRIS




                                              3